DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (US 2015/0224529) in view of Zhou (US 2015/0360268), Yukawa (US 2013/0337320), and Matsumura (US 2014/0170486).
Hamabe teaches a method of manufacturing an electrode, the method comprising: pressing, by a first roll (11), a laminate comprising a coating material (22) on a coated object (21), wherein the first roll has a diamond like carbon coating thereon having an average surface roughness (Ra) which is a function of the particle size in the coating material (See Figures; [0045]-[0060]; [0085-0090]; Examples; Table I). The first roll, coating material, and coated object are a roller, active material layer, and current collector layer, respectively (See [0022]).
Hamabe does not expressly disclose a surface roughness of 0.16 microns or less.
Zhou teaches a roller press for forming an electrode plate by pressing a coating layer on a foil, the roller press including a press roller (21) and back roller (22) which have a surface roughness (Ra) of less than 0.4 microns (See [0031]), which overlaps the instantly claimed range.
It would have been obvious to one of ordinary skill in the art at the time of filing to have a surface roughness between 0 and 0.4 microns for the roller of Hamabe because Zhou teaches that such a surface roughness was recognized in the prior art as suitable for rolling electrodes. In the case where prima facie case of obviousness exists.
Hamabe does not expressly disclose a sulfide solid electrolyte.
Yukawa teaches a method for making a battery electrode, wherein the electrode may include a sulfide solid electrolyte (See [0116]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a sulfide solid electrolyte in the method taught by Hamabe. The rationale to do so would have been the motivation provided by the teaching of Yukawa that to do so would predictably improve safety (See [0116]).
Hamabe does not expressly disclose a linear pressure of 9 to 60 kN/cm.
Matsumura teaches a method of making an electrode, the method comprising pressing at 0.2 to 30 kN/cm (See [0102]).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the pressing step of Hamabe at a pressure in the range of 0.2 to 30 kN/cm, which overlaps the claimed range. The rationale to do so would have been the motivation provided by the teaching of Matsumura that to do so would predictably improve uniformity of an active material layer (See [0102]).

Response to Arguments
Applicant’s arguments, filed 09/07/2021, with respect to the previous rejections of claims 1 and 2 under 35 U.S.C. 103 have been fully considered and are persuasive. The Hamabe, Zhou, and Yukawa references do not expressly disclose a pressure of 9 to 60 kN/cm as claimed. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the Matsumura reference, which teaches a pressure of 0.2 to 30 kN/cm. In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CARSON GROSS/               Primary Examiner, Art Unit 1746